Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/2021 is in compliance with the
provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the
examiner.
The information disclosure statement (IDS) submitted on 10/12/2021 is in compliance with the
provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the
examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 9, 13-15, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BRADY et al (US 20180357440 A1).
Regarding claim 1, BRADY et al teach an interactive platform for controlling interactive features in an amusement park, wherein the interactive platform comprises a control center (see Paragraph [0004], where host system considers as control center) configured to: receive an account request from a user computer system (see Paragraph [0052-0054] and FIG. 2, where detecting user that tried to login with user profile in host system (control center)); 
populate forward facing data fields based on user inputs from the user computer system (see Paragraph [0052-0054], user credentials information (forward facing data are considered user ID, such as email address in spec) required to authenticate the user); 
coordinate authentication of the account request with a separate system configured to utilize a login application programming interface to share authentication data (see Paragraph [0052-0054] and FIG.2, where separate system doing access and parsing separately, accessing by storing user credentials in the credential checking module (login application programming interface) of the host system (control center));
receive the authentication data from the separate system and provide access to a user account based on the authentication data (see Paragraph [0052-0054] and FIG.2, where receiving credentials and permissions associated with the user and provide access to user); 
and populate hidden data fields of the control center based on user data provided by the separate system (see Paragraph [0052-0054], where separate system doing access and parsing separately. While accessing into host system with user credentials, receive and parse user preferences and user setting (hidden data fields are considered personalized data (e.g. preferences and characteristics)) by host system (control center) and generated in container system (separate from login system)).

Regarding clam 2, BRADY et al teach the interactive platform for controlling interactive features as claim 1, BRADY et al teach wherein the control center is configured to receive the authentication data and the user data in parallel from the separate system (see Paragraph [0052-0054], where accessing and parsing. While accessing into host system with user credentials, receive and parse user preferences and user setting).

Regarding claim 3, BRADY et al teach the interactive platform for controlling interactive features as claim 1, BRADY et al teach wherein the control center is configured to receive the user data embedded in the authentication data (see Paragraph [0052-0054] and FIG.2, where access and parsing, accessing by storing user credentials in the credential checking module of the host system. While accessing into host system with user credentials, receive and parse user preferences and user setting).

Regarding claim 4, BRADY et al teach the interactive platform for controlling interactive features as claim 1, BRADY et al teach wherein the control center is configured to limit the user data received from the separate system based on a type of the user data (see Paragraph [0070], where data is determined to be sensitive data if there are permission that limit user access to the data). 

Regarding claim 7, BRADY et al teach the interactive platform for controlling interactive features as claim 1, BRADY et al teach comprising one or more interface devices in an amusement park setting (can be broadest reasonable interpretation because amusement park setting include various entertainment interactive devices such as VR (virtual reality glasses), AR (augmented reality), restaurant, hotel and etc.) and configured to be controlled by the control center based on the user data (see Paragraph [0054], where preferences and settings parsing to devices such as virtual meeting hosting device, mobile device, a wearable device, virtual reality glasses or head set, augmented reality headset or an entertainment device.).

Regarding claim 9, BRADY et al teach the interactive platform for controlling interactive features as claim 1, BRADY et al teach wherein the one or more interface devices comprise virtual reality glasses, augmented reality glasses, a display screen, an animated figure, a ride vehicle, or a combination thereof (see Paragraph [0054], where preferences and settings parsing to devices such as virtual meeting hosting device, mobile device, a wearable device, virtual reality glasses or head set, augmented reality headset or an entertainment device.).

Regarding claim 13, BRADY et al teach a method of authentication and population of hidden data fields to facilitate control of interactive devices in an amusement park setting, the method comprising: receiving an account request at a control center from a user computer system (see Paragraph [0052-0054] and FIG. 2, where detecting user that tried to login with user profile in host system (control center));
populating forward facing data fields of the control center based on user inputs from the user computer system (forward facing data are considered user ID, such as email address in spec) required to authenticate the user); 
coordinating, by the control center, authentication of the account request with a separate system configured to utilize a login application programming interface to share authentication data (see Paragraph [0052-0054] and FIG.2, where separate system doing access and parsing separately, accessing by storing user credentials in the credential checking module (login application programming interface) of the host system (control center));
receiving, at the control center, the authentication data from the separate system and providing access to a user account for the user computer system based on the authentication data (see Paragraph [0052-0054] and FIG.2, where receiving credentials and permissions associated with the user and provide access to user);
 and populating hidden data fields of the control center based on user data provided by the separate system (see Paragraph [0052-0054], where separate system doing access and parsing separately. While accessing into host system with user credentials, receive and parse user preferences and user setting (hidden data fields are considered personalized data (e.g. preferences and characteristics)) by host system (control center) and generated in container system (separate from login system)).

Regarding claim 14, BRADY et al teach a method of authentication and population of hidden data fields to facilitate control of interactive devices in an amusement park setting as claim 13, BRADY et al teach comprising receiving and decrypting, at the control center, the user data provided by the separate system (see Paragraph [0052-0054], where accessing and parsing. While accessing into host system with user credentials, receive and parse user preferences and user setting).

Regarding claim 15, BRADY et al teach a method of authentication and population of hidden data fields to facilitate control of interactive devices in an amusement park setting as claim 13, BRADY et al teach comprising providing a graphical user interface (see Paragraph [0018], where interface such as graphical user interface) to the user computer system from the control center to acquire the user inputs for populating the forward facing data fields (see Paragraph [0052-0054], where accessing and parsing. While accessing into host system with user credentials, receive and parse user preferences and user setting).

Regarding claim 19, BRADY et al teach a system for populating hidden data fields and controlling interactive experiences in an amusement park based on the hidden data fields, the system comprising: a separate system configured to utilize a login application programming interface to share authentication data (see Paragraph [0052-0054] and FIG.2, where separate system doing access and parsing separately, accessing by storing user credentials in the credential checking module (login application programming interface) of the host system (control center)); 
a control center configured to: receive an account request from a user computer system (see Paragraph [0052-0054] and FIG. 2, where detecting user that tried to login with user profile in host system (control center)) and populate forward facing data fields based on user inputs from the user computer system (forward facing data are considered user ID, such as email address in spec) required to authenticate the user);
 coordinate authentication of the account request with the separate system based on interfacing with the login application programming interface (see Paragraph [0052-0054] and FIG.2, where separate system doing access and parsing separately, accessing by storing user credentials in the credential checking module (login application programming interface) of the host system (control center));
receive the authentication data from the separate system and provide access to a user account based on the authentication data (see Paragraph [0052-0054] and FIG.2, where receiving credentials and permissions associated with the user and provide access to user);
and populate the hidden data fields of the control center based on user data provided by the separate system (see Paragraph [0052-0054], where separate system doing access and parsing separately. While accessing into host system with user credentials, receive and parse user preferences and user setting (hidden data fields are considered personalized data (e.g. preferences and characteristics)) by host system (control center) and generated in container system (separate from login system)).
and one or more interactive devices positioned in the amusement park (can be broadest reasonable interpretation because amusement park setting for devices include various entertainment interactive devices such as VR (virtual reality glasses), AR (augmented reality), restaurant, hotel and etc.)  and configured to be controlled by the control center based on the user data (see Paragraph [0054], where preferences and settings parsing to devices such as virtual meeting hosting device, mobile device, a wearable device, virtual reality glasses or head set, augmented reality headset or an entertainment device.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6, 8, 10-12, 16-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRADY et al in view of CHEN et al (US 20210266326 A1).
Regarding claim 5, BRADY et al teach the interactive platform for controlling interactive features as claim 1.
BRADY et al do not teach wherein the control center is configured to block confidential portions of the user data but allow trivial portions of the user data to be received, and wherein the confidential portions and the trivial portions are defined by one or both of the control center and the separate system.
However, CHEN et al teach same field of managing a user profile to automatically configure different types of devices. CHEN et al teach wherein the control center is configured to block confidential portions of the user data but allow trivial portions of the user data to be received, and wherein the confidential portions and the trivial portions are defined by one or both of the control center and the separate system (see Paragraph [0226], where protecting or limit the data elements such as personally identifiable information. See Paragraph [0084], where store personalized data to device or applications such as preferred temperature, wake schedule, and user preferences).
	It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of BRADY et al to incorporate the teaching of CHEN et al using limiting personal identifiable information but allow personalized data to devices.
Motivation as recognized by one of ordinary skill in the art, to do so would allowing or limiting access of user profile data based on a custom request (see Paragraph [0018])

Regarding claim 6, BRADY et al teach the interactive platform for controlling interactive features as claim 1.
BRADY et al do not teach wherein the control center is configured to employ user input to dictate the type of the user data provided by the separate system that will be accepted and/or declined by the control center.
However, CHEN et al teach same field of managing a user profile to automatically configure different types of devices. CHEN et al teach wherein the control center is configured to employ user input to dictate the type of the user data provided by the separate system that will be accepted and/or declined by the control center (see Paragraph [0226], where allowing or limit the data elements from hone gateway or server (control center)).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of BRADY et al to incorporate the teaching of CHEN et al using limiting personal identifiable information but allow personalized data to devices.
Motivation as recognized by one of ordinary skill in the art, to do so would allowing or limiting access of user profile data based on a custom request (see Paragraph [0018]).

Regarding claim 8, BRADY et al teach the interactive platform for controlling interactive features as claim 7.
BRADY et al do not teach wherein the control center comprises a programmable logic controller.
However, CHEN et al teach same field of managing a user profile to automatically configure different types of devices. CHEN et al teach wherein the control center comprises a programmable logic controller (see Paragraph [0452], where programmable gateway, and controller).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of BRADY et al to incorporate the teaching of CHEN et al using limiting personal identifiable information but allow personalized data to devices.
Motivation as recognized by one of ordinary skill in the art, to do so would allowing or limiting access of user profile data based on a custom request (see Paragraph [0018]).

	Regarding claim 10, BRADY et al teach the interactive platform for controlling interactive features as claim 1.
	BRADY et al do not teach comprising a guest identification system configured to detect a guest in an amusement park avenue and communicate an indication of a presence of the guest to the control center.
	However, CHEN et al teach same field of managing a user profile to automatically configure different types of devices. CHEN et al teach comprising a guest identification system configured to detect a guest in an amusement park avenue and communicate an indication of a presence of the guest to the control center (see Paragraph [0094], where indication of guest and communicated with guest’s user profile to AUMC gate and server (control center)).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of BRADY et al to incorporate the teaching of CHEN et al using limiting personal identifiable information but allow personalized data to devices.
Motivation as recognized by one of ordinary skill in the art, to do so would allowing or limiting access of user profile data based on a custom request (see Paragraph [0018]).

Regarding claim 11, BRADY et al teach the interactive platform for controlling interactive features as claim 10.
BRADY et al do not teach wherein the control center is configured to associate the presence of the guest with the guest data and control at least one interface device based on the guest data while the guest is present in the amusement park venue.
However, CHEN et al teach same field of managing a user profile to automatically configure different types of devices. CHEN et al teach wherein the control center is configured to associate the presence of the guest with the guest data and control at least one interface device based on the guest data while the guest is present in the amusement park avenue (see Paragraph [0094], where configure based on guest’s user profile by gateway and server (how the user profile associated with the guest and control the devices of the room)).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of BRADY et al to incorporate the teaching of CHEN et al using limiting personal identifiable information but allow personalized data to devices.
Motivation as recognized by one of ordinary skill in the art, to do so would allowing or limiting access of user profile data based on a custom request (see Paragraph [0018]).

Regarding claim 12, BRADY et al teach the interactive platform for controlling interactive features as claim 1.
BRADY et al do not teach wherein the control center is configured to receive the authentication data and the user data as encrypted data.
However, CHEN et al teach same field of managing a user profile to automatically configure different types of devices. CHEN et al teach wherein the control center is configured to receive the authentication data and the user data as encrypted data (see Paragraph [0342-0343], where user profile data are encrypted based on user’s chosen password in AUM gateway and server).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of BRADY et al to incorporate the teaching of CHEN et al using limiting personal identifiable information but allow personalized data to devices.
Motivation as recognized by one of ordinary skill in the art, to do so would allowing or limiting access of user profile data based on a custom request (see Paragraph [0018]).

Regarding claim 16, BRADY et al teach a method of authentication and population of hidden data fields to facilitate control of interactive devices in an amusement park setting as claim 15.
BRADY et al do not teach comprising requesting, via the graphical user interface, an authorization to share at least one type of data between the control center and the separate system.
However, CHEN et al teach same field of managing a user profile to automatically configure different types of devices. CHEN et al teach comprising requesting, via the graphical user interface, an authorization to share at least one type of data between the control center and the separate system (see Paragraph [0024], [0060], and [0125], where shared data between TUA in a foreign gateway or server and a home gateway or server).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of BRADY et al to incorporate the teaching of CHEN et al using limiting personal identifiable information but allow personalized data to devices.
Motivation as recognized by one of ordinary skill in the art, to do so would allowing or limiting access of user profile data based on a custom request (see Paragraph [0018]).

	Regarding claim 17, BRADY et al teach a method of authentication and population of hidden data fields to facilitate control of interactive devices in an amusement park setting as claim 13.
	BRADY et al do not teach comprising controlling one or more interactive devices from the control center based on data in at least one of the hidden data fields.
	However, CHEN et al teach same field of managing a user profile to automatically configure different types of devices. CHEN et al teach comprising controlling one or more interactive devices from the control center based on data in at least one of the hidden data fields (see Paragraph [0125], where controlling information about user profile information and preferences in sever).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of BRADY et al to incorporate the teaching of CHEN et al using limiting personal identifiable information but allow personalized data to devices.
Motivation as recognized by one of ordinary skill in the art, to do so would allowing or limiting access of user profile data based on a custom request (see Paragraph [0018]).
	
	Regarding claim 18, BRADY et al teach a method of authentication and population of hidden data fields to facilitate control of interactive devices in an amusement park setting as claim 13, BRADY et al teach herein the data in the at least one of the hidden data fields includes a user preference, user characteristic, or a combination thereof (see Paragraph [0045], where user profile optionally include one or more preferences or characteristics of user, a player associated with the user, or any other information relevant to the user).
	
	Regarding claim 20, BRADY et al teach a system for populating hidden data fields and controlling interactive experiences in an amusement park based on the hidden data fields as claim 19.
	BRADY et al do not teach comprising a user identification system positioned within the amusement park and configured to activate the control center to control the one or more interactive devices based on detection of a user associated with the user data.
	However, CHEN et al teach same field of managing a user profile to automatically configure different types of devices. CHEN et al teach comprising a user identification system positioned within the amusement park (see Paragraph [0094], where indication of guest and communicated with guest’s user profile to AUMC gate and server (control center)) and configured to activate the control center to control the one or more interactive devices based on detection of a user associated with the user data (see Paragraph [0094], where configure based on guest’s user profile by gateway and server (how the user profile associated with the guest and control the devices of the room)).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of BRADY et al to incorporate the teaching of CHEN et al using limiting personal identifiable information but allow personalized data to devices.
Motivation as recognized by one of ordinary skill in the art, to do so would allowing or limiting access of user profile data based on a custom request (see Paragraph [0018]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sadeh et al (US 20190108353 A1) disclosed A system and method configures permission settings for applications (“apps”) running on a computing device of a user. A data center generates at least one model of collective privacy preferences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HYUNGYU KIM whose telephone number is (571)272-0460. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571-273-8300). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID HYUNGYU KIM/Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499